Per Curiam.
This is an appeal by the defendants from a judgment for the plaintiff. The defendants claim that the court erred in overruling objections to testimony and in denying their motion for judgment for failure of the plaintiff to produce expert testimony. We find no error.
When error is claimed in rulings such as those complained of, the brief or appendix must include the pertinent motion, if it does not appear in the printed record; the question; the objection and the ground on which it was based; the ground on which the evidence was claimed to be admissible; the answer, if any; the ruling; and any exception. Practice Book § 4065 (d) (3). This rule has not been complied with and we will not consider the claims asserted. Henry v. Klein, 15 Conn. App. 496, 500, 545 A.2d 575 (1988).
There is no error.